Citation Nr: 0636050	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  01-02 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a stomach disorder 
(diagnosed as gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS)) on a secondary basis.

3.  Entitlement to a clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel   


INTRODUCTION

The veteran served on active duty from February 1965 to 
October 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama denying the veteran's claim for service 
connection for PTSD and a stomach disorder.  In August 2003, 
the Board denied the veteran's claim for a stomach disorder 
on a direct basis, remanded his claim for PTSD, and deferred 
his claim for a stomach disorder on a secondary basis to the 
RO for additional development.  Further, the Board noted that 
the veteran filed a notice of disagreement (NOD) with 
September 2001 and April 2002 administrative decisions 
denying entitlement to a clothing allowance and remanded the 
veteran's claim to the RO for the issuance of a Statement of 
the Case (SOC) under Manlincon v. West, 12 Vet. App 238 
(1999).  

The Board observes that the veteran's claims file contains 
multiple diagnostic entries for a panic disorder and a VA 
examiner's opinion linking such disorder to the veteran's 
military service.  The Board construes these records as an 
inferred claim for entitlement of service connection for a 
psychiatric disorder, to include panic disorder.  This claim 
is referred to the RO for appropriate action.

The appeal is now before the Board for further appellate 
consideration and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if service connection 
is granted on appeal.  Further, it is unclear whether the RO 
has requested that the veteran submit all evidence in his 
possession that pertains to his claims.  38 C.F.R. 
§ 3.159(b)(1).

The duty to assist includes obtaining additional medical 
records and non-VA and VA treatment records.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In response to a February 
2004 VA notice letter, the veteran submitted a VA Form 21-
4138, received in March 2004, stating that he has received 
PTSD treatment by Dr. H. at VA Medical Center (VAMC), Jasper 
Clinic.  A review of the claims file shows that VA has not 
attempted to obtain VA treatment records from the Jasper 
Clinic.  On remand, VA should again ask the veteran to 
identify health care providers who have treated him for his 
PTSD and attempt to obtain relevant treatment records, in 
particular, records from the VAMC, Jasper Clinic.

With regard to the veteran's claim for a stomach disorder on 
a secondary basis, the Board finds that the claim must be 
remanded to the RO in accordance with the holding in Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Court held in 
Harris that all issues "inextricably intertwined" with the 
issue(s) certified for appeal, are to be identified and 
developed before appellate review.  Id.  In his March 2000 
NOD, the veteran claimed that his stomach problems (GERD and 
IBS) are indirectly related to his PTSD.  As such, the Board 
finds that service connection for a stomach disorder on a 
secondary basis due to PTSD is inextricably intertwined with 
the veteran's claim for service connection for PTSD.  
Accordingly, it would be premature and prejudicial for the 
Board to consider the issue of service connection for a 
stomach disorder secondary to PTSD at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Therefore, this claim must 
be remanded to the RO for appropriate development and action.

Finally, in an August 2002 VA Form 21-4138, the veteran 
indicated that he disagreed with the denial of his requests 
for a clothing allowance.  The Board finds that this 
statement is an NOD with regard to the decisions issued in 
September 2001 and April 2002.  The Board brings to the 
attention of the RO that the claim for a clothing allowance 
has not yet been addressed in an SOC; thus, this issue should 
be remanded to the RO for appropriate action.  Manlincon, 12 
Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file and 
ensure for the issue on appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that: (1) includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); (2) explains what VA will 
seek to provide; (3) explains what the 
claimant is expected to provide; and (4) 
requests or tells the veteran to provide 
any evidence in his possession that 
pertains to his claims.  The claims file 
must include documentation that there has 
been compliance with the VA's duties to 
notify and assist a claimant.

2.  The VA should ask the veteran to 
identify all health care providers to 
include VA facilities that have treated 
him for his PTSD from August 2003 through 
the present.  The VA should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should ask 
the veteran to sign release forms for the 
VAMC, Jasper Clinic where he has received 
treatment.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  The RO should issue the veteran and his 
representative a statement of the case as 
to the issue of entitlement to a clothing 
allowance.  The appellant should be 
apprised of his right to submit a 
substantive appeal and to have his claim 
reviewed by the Board.  The RO should allow 
the appellant and his representative the 
requisite period of time for a response.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
PTSD and a stomach disorder (diagnosed as 
gastroesophageal reflux disease (GERD) and 
irritable bowel syndrome (IBS)) as 
secondary to PTSD.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
that summarizes the pertinent evidence and 
fully cites the applicable legal 
provisions, including 38 C.F.R. § 3.310 
(2006).  They should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

The case should thereafter be returned to the Board for 
further review, as appropriate.  No action by the veteran is 
required until he receives further notice.  The purposes of 
this remand are to comply with due process of law and to 
further develop the veteran's claim.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  The appellant and his representative have the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



